Citation Nr: 0520815	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York City, New York.

In February 2003, the veteran testified at a hearing at the 
RO before the undersigned.  The veteran's claim was 
previously before the Board and remanded in July 2003 for 
further evidentiary development.  


FINDINGS OF FACT

1.	The veteran has a current medical diagnosis of PTSD.

2.	The veteran's claimed in-service stressors are not 
related to combat.

3.	The occurrence of the veteran's claimed in-service 
stressful events are not supported by credible 
corroborating evidence.

4.	The current diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor, or stressors, as 
provided by the veteran.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's period of active military 
service.  38 U.S.C.A. §§ 1131, 5100-5103A, 5106-5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

When examined for enlistment into service in January 1961, a 
psychiatric abnormality was not reported and the veteran was 
found qualified for active service.  Service medical records 
reflect that in October 1962, the veteran had an incident of 
enuresis, or bedwetting, approximately four months prior, and 
now complained of urgency in the morning.  There were no 
other genitourinary symptoms.  The veteran showed some 
symptoms of anxiety, including nervous gestures and 
mannerisms, which could have been the result of the enuresis.  
When examined prior to separation in December 1963, a 
psychiatric abnormality was not reported.  His nose was also 
noted to be normal.  No defects or diagnoses were noted.  The 
veteran reported no ear, nose, or throat trouble and no 
symptoms of mental illness.

Post service, private treatment records from S.R.N., Ph.D., a 
psychologist, dated from January 2000 to December 2003, show 
that Dr. N treated the veteran for a fear of flying, a 
history of combat trauma, and PTSD symptoms.

In a June 2000 written statement, Dr. N indicated that he saw 
the veteran for five sessions of assessment and 
psychotherapy, from January to March 2000, to address 
complaints of anxiety about flying, and intrusive memories 
with associated anxiety and attendant hyperarousal, avoidant 
and hypervigilent behavior.  The veteran informed Dr. N that 
he was in Korea and experienced combat.  The veteran noted 
that his duties in service included jumping out of airplanes 
into combat situations.  The veteran also told of his first 
day in Korea when two young men from the Bronx were killed by 
North Korean hostile action, which involved setting off an 
incendiary grenade, igniting their metal enclosure, trapping 
the two young guys, and baking them at a high temperature.  
The veteran witnessed this event and was ordered to remove 
their bodies and place them in body bags.  He also stated 
that he witnessed the death of his best childhood friend in 
Korea, when his friend stepped on a land mine in front of the 
veteran and was blown to pieces.

Dr. N. further stated that the veteran described PTSD 
symptoms since Korea, including intrusive, recurrent 
distressing thoughts and dreams, flashbacks, avoidance of 
reminders of the traumatic events, distress and physiological 
reactivity to reminders, psychic numbing, restricted range of 
affect, sleep disturbance, and physiological hyperarousal, 
and hypervigilance.  The diagnosis was PTSD.

Private treatment records from P.C., M.D., dated from August 
2000 to January 2002, show Dr. C. treated the veteran for 
various disorders, including PTSD, which he noted was being 
treated separately with counseling.

Private treatment records, dated from January 2001 to August 
2002, show the veteran was seen by Dr. M, who treated him for 
various physical and mental disorders.  He most often 
diagnosed the veteran with anxiety.

In March 2001, the veteran submitted his completed PTSD 
questionnaire.  His first stressor described his arrival in 
Inchon, Korea, at the end of March 1962, when he was assigned 
to the Replacement Depot.  He said that on first night there 
he went to the latrine and encountered a group of Marines who 
were going home the next day and had been drinking.  They saw 
the parachute tattoo on his arm, and, without any warning, a 
Marine punched him in the face.  The veteran bled profusely 
and was knocked out for a few seconds.  He fell under the 
sink and a Marine kicked his head.  The others also kicked 
him.  The floor was covered with blood.  The Military Police 
(MP) came in and stopped it.  The veteran's glasses were 
shattered.  The veteran was unable to walk.  He was taken to 
the Aid Station and was in and out of consciousness.  He was 
treated for his broken nose, and the doctor told him he was 
lucky to be alive.  The veteran believed he still had 
residuals of his broken nose from this event.  The veteran 
stated that he missed his troop movement because he was in a 
medical facility for a few days and could not see.  The 
veteran believed he was going to die that day.

The veteran's second alleged stressful event occurred when he 
arrived at Camp Kaiser late because of his previous incident.  
He was told on his first night that there were a lot of North 
Korean operatives in the area.  At night North Korean 
personnel attacked a Fire Direction Control truck while two 
soldiers from the Bronx were asleep in the truck.  An 
incendiary grenade was thrown under the truck, and the men 
were roasted alive.  The veteran helped to remove the bodies.  
He remembered the smell most of all.  He witnessed the 
remains put into body bags.  The veteran dated his alcohol 
abuse to this time.

The veteran's third alleged stressful event occurred in the 
summer of 1962, when he was assigned as a medic and the Aid 
Station would send a jeep to pick him up.  One day, an 
ambulance driven by Private G. came to get him.  The veteran 
got in the passenger's side and told the driver to slow down.  
The driver laughed and smelled like alcohol.  He then lost 
control of the vehicle.  The vehicle hit a fence.  The 
veteran was knocked out of the truck, and believed he was 
going to die.  The veteran was taken to the Aid Station and 
again said he hurt his nose.

In April 2001, the veteran underwent VA examination.  
According to the examination report, the veteran described 
the incident during which he was beaten in the latrine.  He 
also witnessed a fire in a truck when two men were killed 
and, he was severely injured in a motor vehicle accident.  He 
recently developed a fear of flying and often had dreams 
about being in the Army and being laughed at.  He had a 
heightened startle reflex.  He had no friends, and his only 
social life involved his family.  The VA examiner stated that 
the veteran seemed to be displaying some of the symptoms of 
PTSD.  The diagnoses were bipolar disorder and PTSD.

During his February 2003 Board hearing, the veteran testified 
that he served in Korea from March 1962 to March 1963.  His 
first night there, he went to the latrine to shave.  Some 
Marines came in and beat him up.  The MPs showed up and he 
was taken for medical treatment.  He had a broken nose.  He 
had a lot of bruises, and his lips, mouth, and gums were 
injured.  The veteran knew this incident occurred in March 
1962, on the 21st or 22nd of that month.  The veteran further 
stated that when he returned from Korea, he drank, but did 
not seek any treatment for PTSD until 2001.  The veteran did 
not know if a criminal report was filed from the time he was 
beaten up.  His glasses were replaced sometime after this 
incident.  The veteran also testified that, at the end of 
March or the beginning of April 1962, the incident occurred 
when a truck caught on fire and two men were killed.  The 
veteran could not remember the names of either of the men.  
The veteran did not help remove the bodies; he was an 
observer as the bodies were removed.

Further, the veteran described the September 1962 final 
incident when he was in a vehicle accident.  The veteran got 
bumps and bruises from this accident.  He was sent in an 
ambulance and treated.  The veteran signed a statement for 
the MP.  He said that he knew this man (the driver) was court 
martialed because the veteran testified at the proceedings 
involving Private G.  

In October 2003, the RO sent a request to the U.S. Army 
Crimes Center.  The veteran's described stressors, including 
the March 1962 incident where he was beaten up, and the 
September 1962 automobile accident, were detailed.  Copies of 
incident reports and the veteran's witness statements to the 
MP (regarding the second incident in September 1962) were 
requested.

In October 2003, the RO also requested Surgeon General's 
Office (SGO) reports regarding the veteran.

In a November 2003 response, the National Personnel Records 
Center (NPRC) advised the RO that there were no SGO records 
for the veteran.

In January 2004, the RO sent a second request to the U.S. 
Army Crimes Center, which was identical to the one sent in 
October 2003.

In January 2004, the RO requested a search of morning reports 
for April 1962 regarding the truck fire incident.  Morning 
reports were also requested to be searched for March 26 to 
March 31, 1962, regarding the time the veteran was assaulted 
by the Marines.  Finally, morning report searches were 
requested for September 1962, regarding the described 
automobile accident.

In January 2004, NPRC responded to the RO request for a 
search of morning reports.  No remarks were found regarding 
the allegation that a fire broke out in a truck and two men 
were killed.  No remarks were found regarding the allegation 
that the veteran was assaulted by Marines in March 1962.  As 
to the veteran's claim that he was involved in an automobile 
accident in September 1962, a copy of a September 30, 1962 
morning report was mailed.  This report showed that a man 
named E. R. was injured while driving a quarter ton truck.

In February 2004, the U.S. Army Crimes Center responded to 
the RO's previous requests and indicated that no records were 
found regarding the veteran's described incidents.

In February 2004, the RO requested that the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
verify the veteran's alleged stressful events in service.

In an April 2004 reply, the USASCRUR indicated that the U.S. 
Criminal Investigation Command had no records concerning an 
assault on the veteran, nor a vehicular accident in which the 
veteran was a passenger and a Private G. was the intoxicated 
driver.  The U.S. Criminal Investigation Command had no 
records concerning the veteran testifying at a court martial 
proceeding.  Available U.S. Army casualty files did not list 
the veteran as injured or wounded.  USASCRUR were unable to 
locate unit records submitted by the unit provided by the 
veteran.

In a June 2004 written statement, the veteran attempted to 
provide more information about his claimed stressors.

In October 2004, the veteran underwent VA PTSD examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records in their entirety.  The 
veteran's history of psychiatric diagnosis and treatment was 
relatively brief.  He was never hospitalized.  He began 
counseling and therapy only five years ago.  Since that time, 
he was diagnosed with PTSD and treated by Dr. N.  The veteran 
was also a recovering alcoholic and has been sober for thirty 
years.  The veteran noted that he suffered from a period of 
anxiety attacks when he quit his job at retirement age and 
discovered he could not be rehired by VA as a contract 
employee.

The veteran reported a good relationship with his wife of 40 
years, his siblings, and his four children.  He had few 
friends and described himself as a loner.  He was socially 
anxious when around people other than his family.  He was 
particularly anxious in crowds.  The veteran displayed good 
grooming and was quite thin.  He was otherwise unremarkable 
in his physical appearance and appeared to be his stated age.  
The veteran was polite and cooperative.  He seemed open and 
honest and the examiner easily established and maintained a 
rapport with him.  Of note, the veteran was quite anxious.  
He fidgeted constantly and talked almost nonstop.  He 
appeared to be a chronically anxious man.

On examination, the veteran spoke in a clear voice and tone 
at a relatively rapid rate of speed.  His speech was logical 
and focused at all times.  He had a good speaking vocabulary.  
It was apparent he was a bright man.  He stated he had a 
doctorate and three master's degrees.

The veteran described his typical mood as sad or depressed.  
That was how his wife would describe him.  He admitted to 
being somewhat moody.  He denied anger without cause, but 
stated he had a few crying spells since retiring his job.  He 
reported that his temper was controlled and denied brooding 
or compulsions.

The veteran reported a brief but intensive history of panic 
and anxiety attacks.  This occurred after he retired from his 
job.  He reported anxiety in situations he could not control.  
The veteran's appetite was good.  His sleep was often 
interrupted.  His energy level was medium.  He rated self-
esteem and self-confidence both as a 7 out of 10.  He stated 
his concentration was not good.  He appeared to be 
distractible.  He displayed no gross deficits in memory.  The 
veteran denied a history of suicidal or homicidal ideation.

Although the veteran did not serve during a time of combat, 
he did see combat.  He stated there were some hostilities, 
one being when a an enemy soldier placed a grenade under a 
truck and it blew up, killing the two soldiers inside.  He 
was also personally physically assaulted by a group of 
Marines and severely beaten.  Additionally, he was involved 
in an automobile accident, when the driver was drunk.

According to the VA examiner, the veteran reported classic 
symptoms of PTSD, including nightmares, flashbacks, and 
avoidance.  The veteran also reported a startle response.  
For the first couple of years after returning from Korea, he 
slept with a shotgun under his bed.  The VA examiner opined 
that the veteran clearly met the criteria for a diagnosis of 
PTSD, chronic.  He appeared to be moderately impaired in his 
overall functioning.  He reported a history of sleep 
disturbance, chronic anxiety, social avoidance, and early 
retirement.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-1 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (also referred to as the CAVC) 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In February and April 2001 letters, the RO informed the 
veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
April 2002 statement of the case (SOC) and February 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the April 
2002 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 27.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2004).  The 
evidence required to support the occurrence of an in-service 
stressor varies "depending on whether or not the veteran was 
'engaged in combat with the enemy'. . . . Where . . . VA 
determines that the veteran did not engage in combat with the 
enemy . . . the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

During the pendency of this claim, section 3.304(f) was 
amended, with specific regard to PTSD claims based upon 
personal assault.  The regulation now reads:

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in- service 
stressors as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in- service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) of this part 
and the claimed stressor is related to that prisoner-of- war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in- service 
stressor.

(3) If a [PTSD] claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a [PTSD] claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.

67 Fed. Reg. 10,330 (March 7, 2002), codified at 38 C.F.R. § 
3.304(f).  The effective date of the amendment was March 7, 
2002, the date of its issuance as a final rule.  See YR v. 
West, 11 Vet. App. 393, 397-399 (1998) (credible evidence is 
not limited to service department records and can be obtained 
from any source).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See e.g., 
Fischer v. West, 11 Vet. App. 121, 123 (1998).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).

Moreover, the 2002 amendment to section 3.304(f) also does 
not require further development of this case, because there 
is no unresolved factual issue as to the occurrence of the 
scenario that constitutes the claimed personal assault 
"stressor" in service.  In fact, as will be discussed below, 
the available record is not referable to any complaint of or 
treatment for a personal assault in service, or of injuries 
sustained in a motor vehicle accident, and the veteran has 
not alluded to any additional information that would counter 
that lack of supportive evidence.

A review of the veteran's claims file shows he certainly has 
a current diagnosis of PTSD.  This is shown both in private 
treatment records and VA examination reports.  The issue 
before the Board, then, is whether there is credible evidence 
of the veteran's claimed stressors, and whether there is a 
causal link between these stressors and the veteran's PTSD 
diagnosis.

The veteran has described three alleged stressful events that 
caused his diagnosed PTSD.  He said he was beaten up by a 
group of Marines in March 1962.  He also asserts that he 
witnessed the burning of a truck April 1962, in which two men 
died, and he told Dr. N. that he was ordered to remove the 
charred bodies and place them in body bags.  The veteran also 
said he was involved in an automobile accident in September 
1962, when the intoxicated driver drove recklessly.  The 
veteran maintains that he now suffers from PTSD due to these 
events in service.  USASCRUR has reported that department 
records, including those from the U.S. Criminal Investigation 
Command did not show that the veteran was involved in an 
assault or a vehicle accident and there were no records of 
the veteran testifying at a court martial proceeding.  
Nevertheless, when examined by VA in October 2004, the 
veteran said he saw combat, was physically assaulted by a 
group of Marines who severely beat him, and was involved in a 
motor vehicle accident caused by an intoxicated driver.

There has been a medical diagnosis of PTSD, attributed to the 
alleged stressor incidents, made by Dr. N. (in 2000) and VA 
physicians  (in April 2001 and October 2004).  Accordingly, 
the Board finds that there is some evidence of a stressor 
incident or incidents in service, evidence of a current 
disability, and also seemingly competent evidence that the 
current disability is a "residual" of the stressor 
experienced in service.

With that in mind, the Board must review the claim on its 
merits, account for the evidence that it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert, supra.  For a claim to be denied on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, supra.

As noted above, the Board is not directly questioning the 
diagnosis of PTSD in this claim.  However, by law, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  If the claimed stressor is 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence from any source that corroborates the 
veteran's testimony or statements.  YR v. West, 11 Vet. App. 
at 397; Cohen, 10 Vet. App. at 147.

In the particular case of claimed personal assault, VA has 
established special procedures for evidentiary development.  
See VA Adjudication Procedure Manual M21-1 (hereinafter 
Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  These procedures 
take into account the difficulty establishing the occurrence 
of the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  The provisions 
of M21-1 dealing with PTSD are substantive rules that are the 
equivalent of VA regulations; VA is therefore required to 
follow these provisions.  Patton v. West, 12 Vet. App. 272, 
277 (1999); YR, supra, 11 Vet. App. at 398-99; Cohen, 10 Vet. 
App. at 139.  Moreover, the 2002 amendments to 38 C.F.R. 
§ 3.304(f), quoted above, have augmented the substantive law 
pertaining to such claims.

The final requirement of 38 C.F.R. § 3.304(f) for service 
connection of PTSD is medical evidence of a nexus between the 
claimed in-service stressor and the current disability.  In 
cases of claimed personal assault, VA recognizes that some 
evidence may require interpretation by a clinician to 
establish a relationship to the diagnosis, per Manual M21-1, 
Part III, paragraph 5.14c(9).  Accordingly, the general rule 
that post-service medical nexus evidence cannot be used to 
establish the occurrence of the stressor is not operative in 
such cases.  Patton, 12 Vet. App. at 280.  See Cohen, 10 Vet. 
App. at 145; Moreau, 9 Vet. App. at 396.  

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of the 
controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
existence of an event alleged as a stressor that results in 
PTSD (though not the adequacy of the alleged event to cause 
PTSD) is an adjudicative, not a medical determination.  See 
Zarycki v. Brown, 6 Vet. App. at 91.

As the veteran does not allege that he engaged in combat, 
notwithstanding that he told Dr. N. that he experienced 
combat, and as his reported stressors are not related to 
combat, his assertions, standing alone, cannot, as a matter 
of law, provide evidence to establish that an in-service 
event claimed as a stressor occurred.  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  This does not mean that he cannot establish that 
the alleged in-service events occurred, it only means that 
other "credible supporting evidence from any source" is 
necessary.  See Cohen.  Since there is a diagnosis of PTSD 
here, it must be determined whether there is credible 
supporting evidence of the veteran's alleged stressors, i.e., 
whether service records or other independent credible 
evidence corroborates the alleged stressors.  See Dizolgio, 
supra.

The Court of Appeals for Veterans Claims has held repeatedly 
that, where there is a current diagnosis of PTSD, it must be 
presumed that the physician(s) making the diagnosis accepted 
the sufficiency of the in-service stressor(s).  Nevertheless, 
since the diagnostician does not generally have firsthand 
knowledge of whether a stressor actually occurred, credible 
evidence is required to verify that element.  Pentecost v. 
Principi, 16 Vet. App.124 (2002).

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
evidence of record has not corroborated the veteran's 
allegation of a personal assault in service.  The record 
reflects that the veteran asserted in his March 2001 PTSD 
questionnaire, and in oral and written statements in support 
of his claim, that in March 1962, a group of Marines severely 
assaulted him in a latrine in Korea and left him with a 
broken nose and shattered glasses.  He reported being taken 
to the Aid Station, where he was in and out of 
consciousnesses, and a physician told him he was fortunate to 
be alive.  

Notwithstanding the absence of service medical records that 
describe treatment for the alleged injuries, and giving the 
veteran the benefit of the doubt, the record further reveals 
that in February 2004, the U.S. Army Crimes Center advised 
the RO that there were no records regarding the veteran's 
described incidents.  In April 2004, USASCRUR reported that 
the U.S. Criminal Investigation Command had no records 
regarding an assault on the veteran, thus leaving the veteran 
with virtually no factual information upon which to rely 
regarding the alleged assault.

Furthermore, the veteran's other alleged stressful events in 
service, to include witnessing the March or April 1962 truck 
fire that killed two soldiers, and his injuries in a motor 
vehicle accident caused by the drunk driving of Private G. 
have not been corroborated in any fashion.  In fact, while 
Dr. N. reported that the veteran said he was ordered to 
removed the charred soldiers' bodies and place them in body 
bags, in his 2001 written statement and 2003 testimony, he 
said he observed the bodies being removed.  Despite the RO's 
repeated efforts to verify these alleged stressful events, 
they were not corroborated.  In January 2004, the RO was 
advised that there were no SGO morning reports regarding the 
truck fire that killed two men in March 1962 or the veteran's 
injury in a motor vehicle accident in September 1962.  As 
noted above, the U.S. Army Crimes Center and USASCRUR were 
unable to provide a record regarding the vehicular accident 
in which the veteran was passenger and Private G. was the 
driver.  Nor was the U.S. Criminal Investigation Command able 
to provide records regarding the veteran's testifying at a 
court martial.

Likewise, medical statements, which attempt to accept a 
claimant's reports as credible and then relate a diagnosis of 
PTSD to events experienced in service, do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 389.  As noted above, several VA treatment 
reports, and Dr. N.'s report, reflect that the examiners have 
indicated that the veteran's current diagnosed psychiatric 
disorder, particularly PTSD, was due to the alleged personal 
assault, or witnessing the truck fire and death of two 
soldiers, and/or the motor vehicle accident in September 
1962.  Clearly, those treating psychiatric physicians did not 
undertake review of the veteran's service records, but based 
their premises of in-service personal assault solely upon the 
veteran's statements to them.  The filtering of the veteran's 
account of his military service through his physician does 
not transform the veteran's account into competent medical 
evidence, or an accurate account of those experiences, merely 
because the transcriber happens to be a medical professional.  
See Leshore v. Brown, 8 Vet. App. 409 (1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the CAVC has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, the 
veteran is not entitled to service connection for PTSD under 
the theory that it resulted from unverified, inconsistently 
reported stressors during service.

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that he was 
assaulted in service, or that he witnessed the burning death 
of two soldiers in March or April 1962, or that he was 
injured in a motor vehicle accident in September 1962.  Thus, 
although the foundation for the diagnosis of PTSD in this 
case was the veteran's account of having been personally 
assaulted, and having witnessed two men burned to death, and 
his having been injured in a motor vehicle accident, we must 
conclude that the claimed stressors have not been 
satisfactorily established as having occurred.  The veteran 
may very well consider events that occurred in conjunction 
with his alleged personal events in service to be stressful, 
but he has failed to provide even one factual detail of the 
alleged events on which to base his claim, other than a 
specific description of an alleged personal assault when he 
first arrived in North Korea, and a vague description of 
witnessing a truck explosion that killed two soldiers, and 
his description of alleged injuries incurred in a motor 
vehicle accident.

Thus, while the veteran does have a diagnosis of PTSD based 
upon his purported in-service stressors, these stressors are 
not shown by satisfactory evidence to have occurred.  With 
all due respect to the veteran, we find that his oral and 
written statements in support of his claim are, thus, 
unsubstantiated and are of little evidentiary weight.  Having 
so concluded, the Board finds that the preponderance of the 
credible evidence is against the claim, and that neither a VA 
psychiatric examination nor further interpretation by a 
clinician of the in-service symptoms/behavior is necessary.  
See M21-1, Part III, 5.14(c); Patton v. West, supra at 280.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (old and new versions); Gilbert v. 
Derwinski, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


